DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP 2007-267635) in view of Gascoyne et al (US 2002/0036142).
Regarding claim 1, Isoda teaches a microfluidic device (referred to as a cell separator in claim 1 and shown in Figure 1) containing fluid introduced therein (see abstract which recites that a cell separator includes substrate 2 having a hydrophilic flow path surface 3 on which a specimen liquid 12 is dropped), the microfluidic device comprising: 
a lower substrate (referred to as a first substrate 2) on which a lower water-repellent pattern is formed (see Figure 1 and the abstract which recites that “a first substrate 2 having a hydrophilic flow path surface 3 on which a specimen liquid 12 is dropped” and see further the second paragraph in page 3 which recites that “[i]t should be noted that even a hydrophobic material (i.e. a water-repellent material) such as methacrylic resin or polyethylene can be used as the first substrate or the second substrate by performing hydrophilic processing using a hydrophilic treatment agent or the like”);
an upper substrate (referred to as a second substrate 5) on which an upper water-repellent pattern is formed (see Figure 1 and the abstract which recites a “second substrate 5 having a hydrophilic facing surface 6 and a sample liquid contact portion 7 formed on a predetermined portion of the facing surface 6” and see further the second paragraph in page 3 which recites that “[i]t should be noted that even a hydrophobic material (i.e. a water-repellent material) such as methacrylic resin or polyethylene can be used as the first substrate or the second substrate by performing hydrophilic processing using a hydrophilic treatment agent or the like”).



    PNG
    media_image1.png
    303
    561
    media_image1.png
    Greyscale

Isoda does not explicitly teach a sealing pattern for bonding the upper substrate and the lower substrate, the sealing pattern including at least one gap. 
However, in the analogous art of providing integrated fluidic devices capable of enriching and isolating cell subpopulations from a suspension of cells, Gascoyne teaches a sealing pattern (referred to as a complex seal pattern in [0137]) for bonding the upper substrate (referred to as a top wall in [0137], which recites that “the top wall consists of 4 mm glass into which holes are drilled for inlet and outlet port connections” and the lower substrate (referred to as a glass substrate in 
It would have been obvious to one of ordinary skill in the art to modify the device of Isoda with the seal of Gascoyne located at position including at least a gap provided at a position where the edge of the upper substrate is located inward of the edge of the lower substrate for the benefit of allowing for easy disassembly and cleaning without damage (see [0137] of Gascoyne). Additionally, the molding material used to form the seals is PDMS, a resilient polymer that is durable, biologically inert, sufficiently compressible to form a good seal against fluids even with limited compression force, and transparent (see [0137] of Gascoyne).
Regarding claim 4, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1.

Regarding claim 5, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1, wherein:
the lower water-repellent pattern is provided with a hydrophilic pattern at a position corresponding to the position of the gap in the sealing pattern (see last paragraph in page 2 of Isoda which recites that a cell separator includes: “(a) a first substrate having a hydrophilic flow channel surface on which a sample liquid is dropped; and (b) a hydrophilic surface facing the flow channel surface with a minute gap therebetween”).
Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP 2007-267635) in view of Gascoyne et al (US 2002/0036142) as applied to claim 1 above, and further in view of Pachl et al (US 2007/0110613).
Regarding claim 2, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1.
Isoda and Gascoyne do not explicitly teach the microfluidic device wherein: 
the upper water-repellent pattern is provided with a cutout portion at a position corresponding to the position of the gap in the sealing pattern.

the upper water-repellent pattern (referred to as carrier 1 in [0039] and shown in Figure 1 and see further [0043] which recites that “the surface of the carrier foil is coated with hydrophobic nanoparticles to form a hydrophobic structure) is provided with a cutout portion (referred to as recess 5 in [0039] and shown in Figure 1) at a position corresponding to the position of the gap in the sealing pattern (see [0022] which recites that “[t]he edge of the test element which forms the sample application zone preferably has a recess in the area which forms the channel or gap in order to facilitate entry of sample liquid into the channel”).
It would have been obvious to one of ordinary skill in the art to incorporate the cutout portion of Pachl et al into the upper water-repellent pattern of the combination of Isoda and Gascoyne for the benefit of facilitating entry of sample liquid into a channel (see [0022] of Pachl et al).
Regarding claim 3, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1.
Isoda and Gascoyne do not explicitly teach a microfluidic device wherein: 
the lower water-repellent pattern is provided with a cutout portion at a position corresponding to the position of the gap in the sealing pattern.
However in the analogous art of providing coated test elements for diagnostic devices, Pachl et al teach the microfluidic device wherein: 
the lower water-repellent pattern (referred to as carrier 1 in [0039] and shown in Figure 1, see further [0043] which recites that “the surface of the carrier foil is coated with hydrophobic nanoparticles to form a hydrophobic structure) is 
It would have been obvious to one of ordinary skill in the art to incorporate the cutout portion of Pachl et al into lower water-repellent pattern of the combination of Isoda and Gascoyne for the benefit of facilitating entry of sample liquid into a channel (see [0022] of Pachl et al).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda (JP 2007-267635) in view of Gascoyne et al (US 2002/0036142) as applied to claim 1, and further in view of (Matsumoto JP 2004-233590).
Regarding claim 6, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1, wherein:
Isoda and Gascoyne does not explicitly teach a sealing pattern shaped to include a convex portion directed toward an inside of the upper substrate, a gap being provided in the convex portion of the sealing pattern.
However, in the analogous art of applying bonding methods for bounding two substrates, Matsumoto teaches a method for bounding a press-bounded body formed by bounding two substrates. Moreover, Matsumoto teaches that a pressing body is arranged on at least one main surface of the pressed body via a plate provided with an annular convex portion so as to face the annular seal portion (see [0016]-[0018] and see further [0026] and Figure 3 which shows the pattern of the annular seal portion 10 formed on the mother glass 9).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al (JP 2007-267635) in view of Gascoyne et al (US 2002/0036142) as applied to claim 1 above, and further in view of Meathre et al (EP 2 214 015).
Regarding claim 7, Isoda and Gascoyne teach the microfluidic device as set forth in claim 1. 
Isoda and Gascoyne do not explicitly teach that a hydrophilic sealing pattern. 
However, in the analogous art of providing hydrophilic diagnostic devices for use in the assaying of biological fluids, Meathre teaches a microfluidic in-vitro diagnostic device comprised of opposing base portions separated by an adhesive spacer portion having fluid channels therein within which a fluid to be assayed passes from an inlet port to a detection zone, wherein at least a portion of the adhesive spacer portion hydrophilic heat-sealable adhesive and a hydrophilic pressure-sensitive adhesive (see [0009], and see further in [0014] which recites a number of U.S. and foreign patents are directed to the use of hydrophilic polymers used to formulate pressure sensitive adhesives).
It would have been obvious to one of ordinary skill in the art to incorporate the hydrophilic sealing pattern of Meathre in the combination of Isoda and Gascoyne for the benefit of increasing the surface energy of the fluid flow path to enhance the flow of biological fluids in the channel (see [0009] of Meathre). Moreover, hydrophilic adhesives or films may be formulated to be thermally bonded .
Claim 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Isoda et al (JP 2007-267635) in view of Gascoyne et al (US 2002/0036142) as applied to claim 1 above, and further in view of Jacobs et al (US 2013/0161193).
Regarding claim 8, Isoda and Gascoyne teaches the microfluidic device as set forth in claim 1. 
Isoda and Gascoyne do not teach a fluid introduction component including a fluid channel extending to the gap in the sealing pattern from outside the microfluidic device.
However, in the analogous art of providing metered fluid loading system for electrowetting-on-dielectric devices, Jacobs teaches a microfluidic device further comprising: a fluid introduction component (referred to as a fluid input mechanism 50 in [0100]) including a fluid channel (referred to as a input channel 48 in [0100] and shown in Figures 31-3c) extending to the gap in the sealing pattern from outside the microfluidic device (see [0100] which recites that “[t]he input channel 48 is configured to couple the fluid from the reservoir 46 into a gap between the top substrate 36 and the lower substrate 44 of the EWOD device. The system further includes a fluid input mechanism, generally designated 50, which cooperates with the reservoir 46 and is in airtight contact with it. The fluid input 
It would have been obvious to one of ordinary skill in the art to incorporate the fluid introduction component of Jacobs et al into the combination of Isoda and Gascoyne for the benefit of providing cooperation with a reservoir in airtight contact as well as for the benefit of causing causes fluid of known volume to enter the system (see [0100] of Jacobs et al). 
Regarding claim 9, Isoda and Gascoyne teaches the microfluidic device as set forth in claim 8, wherein:
Isoda and Gascoyne do not teach the microfluidic device the sealing pattern includes a plurality of gaps; the fluid channel of the fluid introduction component includes a plurality of branch channels; and the branch channels lead to the gaps, respectively.
However, in the analogous art of providing metered fluid loading system for electrowetting-on-dielectric devices, Jacobs teaches a microfluidic device wherein:
the sealing pattern includes a plurality of gaps (see [0098] which recites that “[a] suitable gap between the two substrates may be realized by means of a spacer 32, and a non-conducting liquid 34”); the fluid channel of the fluid introduction component includes a plurality of branch channels; and the branch channels lead to the gaps, respectively (see Figure 12 which illustrate a means for combining deformable membrane actuator 54 and seal 82 of the foregoing embodiments into one element 110 and see further [0111]-[0112]  which recite a reservoir with a 
It would have been obvious to one of ordinary skill in the art to modify the microfluidic device of the combination of Isoda and Gascoyne with the configuration of Jacobs et al for the benefit of allowing the separate input of sample and several reagents (see [0112] of Jacobs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BORTOLI whose telephone number is (571)270-3179.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JONATHAN BORTOLI/         Examiner, Art Unit 1797                    

/JENNIFER WECKER/         Primary Examiner, Art Unit 1797